Citation Nr: 0018345	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  96-37 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine, left knee and left ankle.

2.  Entitlement to an increased evaluation for low back 
syndrome with minimal congenital variation, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for a shell 
fragment wound of the left knee, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for a shell 
fragment wound of the right leg, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased evaluation for a shell 
fragment wound of the left thigh, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased evaluation for a shell 
fragment wound of the left ankle, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the benefits sought on appeal.  The 
veteran, who had active service from October 1966 to July 
1968, appealed those decisions to the Board.

The Board notes that the increased rating issues, as set 
forth in the Issues portion of this decision, are addressed 
in the remand that follows this decision on the issue of 
entitlement to service connection for arthritis of the lumbar 
spine, left knee and left ankle.  



FINDING OF FACT

There is no medical evidence that the veteran has arthritis 
of the lumbar spine, left knee, or left ankle that is related 
to his military service or to a service-connected disability.


CONCLUSION OF LAW

The claim for service connection for arthritis of the lumbar 
spine, left knee and left ankle is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  Service connection 
may be granted for arthritis if manifested to a compensable 
degree within one year following discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).  Additional disability resulting 
from the aggravation of a nonservice-connected condition is 
also compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 
429, 448 (1995) (en banc).

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer and 
Grottveit, both supra.  Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1998) (hereinafter, the "Court"), 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded on the 
basis of § 3.303(b) if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 10 Vet. App. 432 (1997); see Locher v. Brown, 9 Vet. 
App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 Vet. App. 
513, 516-17 (1995), for the proposition that lay evidence 
linking a fall to a service-connected weakened leg sufficed 
on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

In this case, the veteran does not assert that arthritis of 
the lumbar spine, left knee and left ankle was shown in 
service.  Instead, he asserts that as a result of trauma 
sustained in two incidents in service, he has more recently 
developed arthritis.  He has provided testimony at a hearing 
before a hearing officer at the RO in May 1996 that it was 
his opinion that the degenerative process, at least with 
respect to the back, was occurring because of the retained 
shell fragments.  He also stated that he felt that the 
arthritis is part and parcel of the shell fragment wound 
residuals for which service connection has already been 
established.

The Board notes and the veteran, as noted above, does not 
contend otherwise, that arthritis of the lumbar spine, left 
knee and left ankle is not shown in service or within one 
year of the veteran's separation from service.  Available 
service medical records indicate that the veteran was wounded 
on two separate occasions as a result of combat service in 
Vietnam.  Although the actual clinical records of the 
hospitalization of the veteran for treatment of the various 
service-connected wounds is not of record, the veteran does 
not contend that he had arthritis in service.  Available 
service medical records do reflect that he was seen in 
October 1967 with complaints of an injury to the left foot.  
It was noted at that time that veteran had been blown off a 
track.  Examination of the left ankle at that time revealed 
no tenderness and intact neuromuscular function.  There was 
no edema.  An x-ray of the left ankle revealed no evident 
injury, but did show shrapnel from a previous injury.  

In February 1968, the veteran complained of back and leg pain 
resulting from a previous injury.  The veteran was referred 
to orthopedics for evaluation.  On subsequent orthopedic 
clinic consultation in March 1968, it was noted that the 
veteran had been injured in a mine explosion in Vietnam in 
October 1967 and had sustained superficial wounding of the 
back and left popliteal area.  Examination of the back 
revealed healed wounds and full range of motion.  There was 
no spasm and no tenderness.  Straight leg raising was 
negative and neurological examination was normal.  X-rays 
were reported to be negative.  Examination of the left knee 
at the time revealed healed operative scars in the posterior 
thigh and popliteal space.  Examination of the left knee was 
normal.  There was normal circulation although the veteran 
reported decreased light touch in stocking fashion from the 
knee to the toes.  X-rays were reported to be negative except 
for multiple small fragments in the posterior aspect of the 
knee.  The diagnosis was multiple superficial fragment 
wounds, healed; residual left leg disuse weakness.  Physical 
therapy was recommended.  

On separation examination in July 1968, the veteran reported 
having injured his left ankle when he was wounded in October 
1967.  It was also noted that the veteran had recurrent back 
pain; musculoskeletal pain.  Physical examination at that 
time revealed no pertinent abnormalities.  

On post-service VA examination in September 1968, the veteran 
reported that on October 14, 1967, he incurred a 
fragmentation wound from a booby trap in which he injured his 
left foot.  He stated that he sustained a fracture of the 
heel bone, but the examiner noted that x-ray examination 
prior to separation from service did not show any evidence of 
fracture.  The examiner also noted that the veteran was 
apparently returned to duty because on October 27, 1967, the 
veteran sustained multiple shell fragment wounds of the left 
thigh, the back of the left knee, the lower back, and the 
side of the right leg.  It was further noted that the veteran 
remained in the hospital until February 1968.  At the time of 
the VA examination, the veteran complained of painful scars, 
particularly of the left knee, lower right back, and in the 
left heel region.  Examination at the time revealed various 
scars of the back, the left thigh, the left knee, the upper 
one-third of the left leg, the middle one-third on the right 
leg, and the left foot in the heel region.  X-rays at the 
time revealed a normal left ankle, a normal left calcaneus, 
and metallic foreign bodies posterior to the distal left 
femur and posterior to the fibula.  Joint space and articular 
surfaces of the knee were normal.

Post-service medical evidence includes a February 1971 x-ray 
of the lumbar spine which revealed six lumbar vertebral 
bodies with lumbarization of the first sacral segment and 
synostosis of the transverse process on the right and normal 
sacralization on the left.  Metallic foreign bodies were 
noted superimposed on the transverse process of L1 and L2.  
Pelvis, sacroiliac joints, acetabula and femoral heads were 
reported to be normal.  

August 1982 x-rays of the left knee revealed approximately 16 
or more metallic foreign bodies present posterior to the 
distal femur, posterior to the condyles and posterior to the 
fibula with a normal bone structure throughout.

A February 1995 X-ray report of the lumbar spine showed facet 
degenerative changes at the lumbosacral junction and the 
impression was early lumbar spondylosis.  X-rays of the knees 
did not show bony abnormalities, but a few foreign bodies 
were seen in the left knee.  A March 1995 VA treatment record 
noted the veteran's service-connected injuries, and that more 
recently, aches and pains had made the veteran's employment 
more difficult.  The clinician stated that the veteran had 
arthritis in his back, among other things, and that the 
veteran had multiple injuries as a result of his wounds.  
Additional evidence includes a June 1995 VA treatment record 
from the same clinician who provided the March 1995 
treatment.  The veteran's history was briefly annotated, and 
the clinician stated that the veteran had post-traumatic 
degenerative joint disease, for which he used Tylenol as 
needed and Ibuprofen regularly.  

The veteran underwent VA examination in May 1996.  X-rays of 
the lumbosacral spine and bilateral knees at that time did 
not demonstrate arthritis, but did note the presence of tiny 
metallic foreign bodies in the soft tissue of the spine and 
left knee.  X-rays of the bilateral ankles did not note 
arthritic changes or foreign bodies.  The examiner at the 
time also noted that the veteran had spondylosis of the 
lumbar spine.  However, he also concluded that the specific 
diagnosis of arthritis was not possible on the basis of 
currently available evidence in that while it was possible 
that spondylosis of the lumbar spine was related to the 
service-connected trauma, it could not be proved in a cause 
and effect manner.  Thus, he did not render a diagnosis of 
arthritis.  

The veteran was afforded another VA examination in October 
1997.  At that time, based on clinical evaluation, the 
examiner, in pertinent part, diagnosed the veteran as having 
degenerative arthritis of both knees.  Although x-rays were 
recommended, they were not apparently accomplished at that 
time.  The examination report was returned subsequently 
because a number of tests or studies recommended by the 
October 1997 examiner had not been done.  On reexamination in 
March 1998, the examiner concluded that there was no evidence 
of developing osteoarthritis in the back, pelvis, hips, or 
knees as a result of the veteran's limping gait which might 
be attributed to his shrapnel injuries.  X-rays of the left 
knee reportedly showed retained metallic fragments in the 
posterior knee space suggesting old shrapnel with normal 
joint space and no narrowing or spurring; spurring at the 
quadriceps insertion on the tibial spine was noted.  An x-ray 
of the right knee was reportedly completely normal.  X-rays 
of the lumbosacral spine showed partial sacralization of S1 
with normal disc space and vertebral alignment.  Very mild 
lower facet degenerative joint disease was noted.  

A review of the evidence detailed above reveals no evidence 
of a current diagnosis of arthritis of the left ankle.  In 
the absence of evidence of a claimed disability, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992), Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The evidence also shows essentially one diagnosis of 
arthritis of the left knee which was not confirmed by 
subsequent x-ray and which has not been found by other 
examiners.  Further, several examiners have indicated that 
the veteran does not have arthritis of the lumbar spine.  
However, for purposes of this discussion, even assuming that 
there is competent medical evidence of a current diagnosis of 
arthritis of the left knee and lumbar spine, there is no 
competent evidence which indicates that any current diagnosis 
of arthritis is related to the veteran's service or to a 
service-connected disability.  The May 1996 examiner who 
stated that is was possible that spondylosis of the lumbar 
spine was related to service-connected trauma also stated 
that this could not be proved in a cause and effect manner 
and he clearly stated that he could not make a specific 
diagnosis of arthritis on the basis of the currently 
available evidence.  

Essentially, with respect to the claimed disabilities, the 
record reflects either no current diagnosis of arthritis or 
no competent medical nexus evidence linking a current 
diagnosis of arthritis to the veteran's service or to a 
service-connected disability.  Indeed, there is nothing in 
the claims file, other than the veteran's own contentions, 
which suggests that the veteran has arthritis of the lumbar 
spine, left knee, and left ankle related to his active duty 
military service, or to any of his service-connected shell 
fragment wound residuals.  The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection.  However, as the veteran is not a medical expert, 
he is not qualified to express an opinion regarding any 
medical diagnosis or causation of the claimed disabilities.  
As it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, the veteran's lay 
opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such a diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995), citing Grottveit, in which the Court held that an 
appellant does not meet his or her burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the appellant presents 
only lay testimony by persons not competent to offer medical 
opinions.  Thus, the Board finds that the veteran's 
contention that he has arthritis of the lumbar spine, left 
knee and left ankle medically related to service or to any 
service-connected disability cannot be accepted as competent 
evidence sufficient to well ground his claim for service 
connection.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for arthritis of the lumbar spine, left knee, and 
left ankle on either a direct or a secondary basis, and the 
claim must be denied on those grounds.  As the duty to assist 
is not triggered here by the submission of a well-grounded 
claim, the Board finds that VA has no obligation to further 
develop the veteran's claim.  See Epps, supra; Grivois v. 
Brown, 5 Vet. App. 136, 140 (1994).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claim for service 
connection for the above disabilities.  Accordingly, there is 
no further duty on the part of VA to inform the veteran of 
the evidence necessary to complete his application for this 
benefit.  38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

The claim of entitlement to service connection for arthritis 
of the lumbar spine, left knee and left ankle is denied.  


REMAND

The veteran's claims for increased evaluations are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board finds, however, that 
all of the relevant facts have not been properly developed, 
and that the VA has not fulfilled its duty to assist the 
veteran.  As such, the Board finds that there is additional 
development that must accomplished prior to review of the 
veteran's increased rating claims.  

As noted above, the disabilities for which increased 
evaluations are sought in this case arose as a result of two 
separate combat incidents in Vietnam.  The Board notes that 
the veteran has reported in earlier documents that following 
the second combat incident in which he sustained the majority 
of the disabilities at issue, he was hospitalized and treated 
at the 7th field hospital in Japan from November 1967 to 
January 1968.  He reportedly was then transferred to and 
hospitalized at Great Lakes Naval Hospital in January 1968 
for further treatment of his wounds.  Finally, he reported 
that he was transferred to a station hospital at Fort 
Campbell, Kentucky in February 1968 where he continued to 
receive treatment of his wounds.  He has stated that he was 
hospitalized almost up until the time he was discharged in 
July 1968.

In connection with this appeal, in February 1995, the veteran 
submitted a statement in which he requested that the RO 
conduct a "Special Search" for additional military medical 
records regarding his injuries in Vietnam.  He indicated that 
when he left Vietnam, he was sent to the 7th Army Hospital in 
Japan and noted that none of his records were sent with him 
and that he did not believe that such records had ever been 
considered as evidence in his claim.  In May 1995, the RO 
submitted a request to the National Personnel Records Center 
(NPRC) for clinical records of treatment of the veteran from 
October 1, 1967 to July 31, 1968 at the 7th Army Hospital.  
In July 1995, it was reported that such records were not 
found.  In July 1995, it appears that the RO again requested 
that NPRC search for clinicals related to the veteran's 
hospitalization in Japan from October 1967 to July 1968.  An 
April 1996 response indicates that no service medical records 
were found on file. 

Several matters are raised by the above development in this 
case.  It is clear from the Board's review that while some of 
the veteran's health records have been obtained, the record 
does not contain any of the clinicals related to the 
veteran's multiple hospitalizations for treatment of his 
wounds.  Although it appears to be fairly certain from the 
record that the records of his hospitalization in Japan are 
not available, it does not appear to the Board that a search 
has been made for the inpatient treatment records of the 
veteran from Great Lakes Naval Hospital in January 1968 and 
his subsequent hospitalization in February 1968 at Fort 
Campbell, Kentucky.  The Board notes that such records are 
important in evaluating the proper disability evaluation to 
assign the disabilities at issue in this case, especially 
since the records of the initial treatment of the wounds 
appear to be unavailable.  Not only is it essential, both in 
the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history, but 
particularly with respect to the evaluation of muscle 
disabilities, the type of injury as well as the history and 
complaint of such injury as shown through service department 
record or other evidence of in-service treatment is 
considered in the rating.  See 38 C.F.R. § 4.1, 4.56 (1999).  
A specific search should be made for any available records 
from Great Lakes Naval Hospital and the station hospital at 
Fort Campbell, Kentucky.  

The Board notes further that the veteran has been afforded 
several examinations in connection with the increased rating 
issues in this case.  In October 1997, the veteran was 
afforded a VA examination of the disabilities at issue which 
the RO apparently found inadequate, as it was returned to the 
VA medical facility with a request to complete the additional 
tests and studies recommended by the October 1997 VA 
examiner, in order to answer specific questions regarding the 
guidance set forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995), and to address questions regarding the nature and 
degree of any muscle damage found to be due to the veteran's 
multiple service-connected shell fragment wounds.  

In connection with this request, the veteran was afforded a 
follow up examination in March 1998 in which the examiner 
attempted to address the additional concerns of the RO.  
However, following that examination, there is no indication 
that the RO readjudicated the veteran's increased rating 
claims at issue in this case in light of the additional 
evidence.  The claims file contains two subsequent rating 
decisions, one in May 1999 and another in August 1999.  
However, neither includes a review of the March 1998 
examination findings and an August 1999 supplemental 
statement of the case only addresses the claim for an 
increased evaluation for a low back disability without 
mention of the March 1998 examination report.  

In this regard, the Board believes that prior to appellate 
consideration of the increased rating issues on appeal, the 
additional evidence obtained should be considered by the RO.  
Also, the Board notes that the provisions of 38 C.F.R. § 
19.31 (1999) require that a supplemental statement of the 
case (SSOC) be furnished to the veteran and his or her 
accredited representative when additional pertinent evidence 
is received after a statement of the case or most recent 
supplemental statement of the case has been issued.  The 
veteran was not furnished an additional supplemental 
statement of the case following receipt of the additional 
evidence.

In view of the foregoing, the increased rating issues on 
appeal are REMANDED for the following action:

1.  The RO should contact NPRC and make a 
specific request for the clinical records 
of the veteran's hospitalizations at 
Great Lakes Naval Hospital in January 
1968 and at the station hospital at Fort 
Campbell, Kentucky in February 1968 
relating to treatment of wounds sustained 
in Vietnam in October 1967.  If such 
records are not available, that fact 
should be clearly noted in the veteran's 
claims file. 

2.  If additional evidence is received 
pursuant to number one (1) above, the RO 
should undertake any indicated 
development including VA examination of 
the disabilities at issue with review of 
such records.  The RO should also review 
the March 1998 VA examination and 
determine if it is adequate for rating 
purposes and in substantial compliance 
with the follow up examination request of 
the RO.  If it is not, it should be 
returned to the medical facility for 
remedial action.  

3.  If any benefit sought is denied, a 
SSOC should be issued.  The SSOC should 
contain, inter alia, a summary of the 
relevant evidence received since the last 
SSOC was issued on the issues in 
appellate status.  38 C.F.R. §§ 19.29, 
19.31 (1999).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

